Citation Nr: 0903780	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-34 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar on 
the dorsum of the right middle metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1998 to October 2002 and from March 2003 to June 
2003.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision that, 
in pertinent part, granted service connection and assigned a 
10 percent rating for a scar on the dorsum of the right 
middle metacarpal.  The veteran had requested a hearing 
before a hearing officer.  In December 2003, he withdrew the 
request.  In June 2006, the matter was remanded for 
additional development.  

In December 2008, the veteran submitted additional evidence 
to the Board without a waiver of RO initial consideration of 
such evidence.  A governing regulation provides that when 
pertinent (emphasis added) evidence is submitted by an 
appellant without a waiver of RO consideration it must be 
referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  38 C.F.R. § 
20.1304 (2008).  On review of the additional evidence 
received in December 2008, the Board finds that in part it is 
not new (reports of January 2004 surgery submitted were 
considered in the August 2004 rating decision); in part it is 
moot (as it pertains to the period of time from January 2, 
2004 until April 1, 2004, for which a temporary total 
convalescent rating was assigned); and in part it is not 
pertinent as it pertains of left wrist and right middle 
finger bone disability, which was the subject of a final 
decision by the Board at the time of the June 2006 remand.  
None of the additional evidence received is new evidence that 
pertains to the status of the right middle finger scar.  
Consequently, it is not necessary for the Board to remand the 
matter on appeal for RO initial review of the additional 
evidence.  .


FINDING OF FACT

Throughout the appeal period, the veteran's scar on the 
dorsum of the right middle metacarpal has been painful on 
palpation; it is not shown to have caused impairment of 
function separate and distinct from that for which the 
underlying bony abnormality was assigned a compensable 
rating.

CONCLUSION OF LAW

A rating in excess of 10 percent for a scar on the dorsum of 
the right middle metacarpal is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 
§4.118, Diagnostic Codes (Codes) 7801-7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the August 2003 rating decision that is on appeal granted 
service connection for a scar on the dorsum of the right 
middle metacarpal and assigned a rating for the disability 
and an effective date for the award, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2003 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and March 2005 and December 2008 
SSOCs readjudicated the matter after additional development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran has had 
ample opportunity to respond/supplement the record.  He is 
not prejudiced by this process.

The veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all pertinent/identified 
records that could be obtained.  Notably, the Board's remand 
sought photographs of the scars which were mentioned in 
treatment records; the facility in question was contacted and 
responded that such photos were not available (the record 
includes photos made when the veteran was undergoing surgery 
for bony abnormality).  The veteran was afforded a VA 
examination.  VA's duty to assist in this matter is 
satisfied.  

II. Factual Background 

During service the veteran sustained a laceration of his 
right middle finger.  The rating decision on appeal awarded 
service connection for residuals of the injury (to include 
the scar at issue herein, and "heterotopic bone formation 
overlying the region of the third metacarpophalangeal joint 
of the right hand" (which is rated as traumatic arthritis, 
based on limitation of motion of the finger).  

On December 2002 VA examination, the veteran complained of 
pain and limitation of motion of the right middle finger.  It 
was noted that he is right-handed.  Physical evaluation of 
his right middle finger revealed a .3 cm x .2 cm healed, 
hyperkeratotic scar over the dorsum of the right middle 
metacarpal.  

A December 2002 VA treatment note indicates the veteran 
continued to have pain, and inflammation in his right middle 
finger.  The area over the dorsum of the MPJ was still very 
tender, although the redness seemed to have improved.  The 
physician commented that it was unclear what was causing the 
veteran's continued symptoms.  X-rays revealed two small 
areas of heteratopic calcification in the soft tissues of the 
dorsum of the middle finger MP.  

In January 2003, the veteran complained of continued pain of 
the right third MP joint.  The incision was red and 
approximately 4 mm wide in the center but not raised.  There 
was mid tenderness over the distal MP joint.  There was no 
palpable mass or tethering of the scar to the joint or 
tendon.  A February 2003 occupational therapy consultation 
indicates that the veteran had right third finger stiffness 
following a history of excision of hypertrophic scar of the 
MP joint, dorsal aspect.  The veteran's right middle finger 
had a reddened area on the MCP.  The scar, which was not 
raised, was tender to palpation.  Also in February 2003, a 
physician examined the veteran's scar and indicated that 
there was blanching erythema over the scar and very little 
change in the past few months.  In May 2003, the veteran was 
seen to follow up on his painful/hypersensitive scar on the 
dorsum of his right hand.  There was no infection or 
intrinsic joint pathology.  The scar was still hypersensitive 
to touch, but there was no limitation in flexion from the 
scar.

An October 2003 private treatment record indicates that the 
veteran's right middle finger demonstrated a hypertrophic 
longitudinal scar over the MP joint.  

An October 2003 VA treatment note indicates he had a 2 cm 
well healed surgical scar on the dorsum of the right hand 
over the head of the third distal metacarpal.  

In January 2004 the veteran the veteran underwent corrective 
surgery on his right hand.  The operative report shows he 
underwent right hand wrist arthroscopy with repair of the 
extensor carpi ulnaris sheath, excision of a mass of the 
right index finger, and repair of the radial side sagittal 
band on the right long (middle) finger.  An August 2004 
rating decision assigned a temporary total rating for 
convalescence following that surgery (under the rating for 
the bony abnormality of the finger) for the period from 
January 2, 2004 until April 1, 2004.  

On February 2005 VA scar examination, the veteran reported 
that he had to undergo repeated surgery because the scar 
tissue was impinging on his tendon.  He indicated that the 
last time he had a revision of the scar was in January 2004.  
He complained of pain in his hand and reported problems 
closing his middle finger when he made a fist.  The examiner 
noted that there was a 3.5 cm x .2 cm. linear scar on the 
dorsum of the right third metacarpal.  The texture of the 
skin was shiny and the color was normal to the skin.  There 
was ulceration or breakdown of the skin, but there was no 
adherence, inflammation, or edema.  The scar was stable and 
superficial.  There was some keloid formation, but there was 
no area of induration or inflexibility.  On February 2005 VA 
hand examination, the veteran could make a fist with his 
right hand.  

In December 2008 the veteran submitted additional evidence 
directly to the Board, including evidence pertaining to 
surgery on the right hand in January 2004, surgery on the 
left wrist in March 2004, and the report of a private 
bilateral wrist evaluation in April 2004 (which does not 
contain information regarding a right middle finger scar).

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
"Staged" ratings may be assigned based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has not 
assigned staged ratings.  The Board finds that staged ratings 
are not warranted as the rating assigned for the entire 
period reflects the greatest degree of impairment shown at 
any time during the appeal period.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

At the outset, it is noteworthy that in addition to the right 
middle finger scar the veteran has service connected bony 
pathology of the right middle finger.  The matter of the 
rating for the bony pathology was the subject of a final 
decision by the Board (awarding a 10 percent rating for 
arthritis with limitation of finger motion under Codes 5010, 
5003), and is not for consideration herein.   

The scar on the dorsum of the middle metacarpal of the 
veteran's right hand is rated 10 percent under Code 7804, 
which for a [maximum] 10 percent rating for a superficial 
scar which is painful on examination.  38 C.F.R. § 4.118.  
Because the scar is rated at the maximum level under the 
applicable code the Board has looked to other potentially 
applicable codes (for rating scar disability) to see if a 
higher rating might be warranted under any of those codes.  
In that regard, Code 7800 does not apply because it provides 
for rating scars of the head, face, or neck based on 
disfigurement.  See 38 C.F.R. § 4.118.  Code 7801 pertains to 
scars other than the head, face, or neck, but requires that 
they exceed 6 square inches (39 square cm) in area to be 
compensable.  The scar on the veteran's middle finger clearly 
falls short of this requirement.  Code 7803 also has a 
maximum rating of 10 percent; consequently, rating under that 
code would be of no benefit to the veteran.  Id.  The scar 
may not be rated for limitation of function/motion under Code 
7805 because the limitation of finger motion shown is already 
considered in the rating assigned for bony disability of the 
finger (which was the subject of the Board's final decision 
in June 2006).  To consider the limitation of finger motion 
again in rating the right middle finger scar disability would 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14.  In short, no applicable criteria provide for a 
rating in excess for the scar disability based on the degree 
of impairment that is shown.

Finally, the Board has also considered whether the disability 
picture presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  As was 
noted above, during the appeal period the veteran had surgery 
on his right middle finger which required convalescence, and 
a temporary total rating was assigned for that period of 
time.  It is neither shown nor alleged that the right middle 
finger scar has otherwise required frequent hospitalization, 
or caused marked interference with employment, or involves 
any other factors of similar gravity; consequently, referral 
for extraschedular consideration is not indicated.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied. 


ORDER

A rating in excess of 10 percent for a scar on the dorsum of 
the right middle metacarpal is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


